—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered September 23, 1996, which refused to entertain appellant’s application pursuant to SCPA 2111 for advance payment of compensation for legal services rendered as an attorney-fiduciary, and advised that no such applications would be entertained in the future, unanimously affirmed, without costs.
The Surrogate properly exercised her discretion in refusing to entertain appellant’s application for interim fees, and directing that any further application for fees be made on notice pursuant SCPA 2110, in view of the pendency of a contested accounting proceeding that would likely result in a better understanding of the value of both the estate and appellant’s services (see, SCPA 2101 [1] [b]). Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.